UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7104


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WARREN ANDREW BLAKE, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:04-cr-00124-jct-1)


Submitted:    May 28, 2009                    Decided:   June 9, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fay Frances Spence, Assistant Federal Public Defender, Roanoke,
Virginia, for Appellant.   Jean Barrett Hudson, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Warren Andrew Blake, Jr., appeals the district court’s

order granting his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).              We have reviewed the record and

find   no    reversible     error.       Accordingly,   we   affirm.         United

States   v.    Blake,   No.    7:04-cr-00124-jct-1      (W.D.    Va.    June    25,

2008).      See United States v. Hood, 556 F.3d 226 (4th Cir. 2009).

We deny Blake’s motion to consolidate and appoint counsel.                       We

dispense      with   oral     argument     because   the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2